Citation Nr: 0828384	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-36 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for service connection for a 
bilateral foot disability.

2.  Entitlement to service connection for bilateral foot 
disabilities, to include bilateral metatarsalgia with 
bilateral calcaneal spurs, bilateral osteoarthritis of the 
first metatarsophalangeal joints, and a left talo-calcaneal 
coalition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to August 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which reopened the veteran's claim for 
entitlement to service connection for a bilateral foot 
disability that was previously denied.  The July 2005 rating 
decision confirmed and continued the previous denial.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal have been accomplished.

2.  In a September 2003 rating decision, the RO denied the 
veteran's claim for service connection for a bilateral foot 
disability; although notified of the denial, the veteran did 
not initiate an appeal.

3.  Evidence associated with the claims file since the 
September 2003 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for bilateral foot disabilities, or raises 
a reasonable possibility of substantiating a claim for 
service connection for bilateral foot disabilities.

4.  Although the veteran experienced in-service bilateral 
foot problems, the record reflects no competent evidence of a 
medical nexus between the veteran's current foot disabilities 
and the in-service bilateral foot complaints.




CONCLUSIONS OF LAW

1.  The RO's September 2003 denial of service connection for 
a bilateral foot disability is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

2.  As evidence received since the RO's September 2003 denial 
is new and material, the veteran's claim for service 
connection for a bilateral foot disability is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.156(a) (2007).

3.  Bilateral foot disabilities were not incurred in or 
aggravated by military service, nor may service incurrence of 
arthritis be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's petition to reopen his claim for 
service connection for bilateral foot disabilities was 
received in April 2005.  He was notified of the provisions of 
the VCAA by the RO in correspondence dated in May 2005.  That 
letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claims and identified the veteran's duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, the claims were reviewed and a statement of the 
case was issued in November 2005.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and the duty to assist 
in claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the May 2005 VCAA notice letter shows the RO 
identified the basis for the denial in the prior decision and 
provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Board finds the notice 
requirements pertinent to the issue on appeal addressed in 
this decision have been met.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, private treatment records, and 
all relevant VA treatment records pertaining to his claimed 
disabilities have been obtained and associated with his 
claims file.  He has also been provided with a VA medical 
examination to address the nature and etiology of his claimed 
bilateral foot disabilities.  Furthermore, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

New and Material Evidence

In a September 2003 rating decision, the RO denied the 
veteran's claim for service connection for a bilateral foot 
disability, noting that the evidence of record did not show 
any chronic foot disability that was a result of his military 
service.  Evidence of record included the veteran's October 
2002 claim for service connection; service treatment records 
dated from June 1959 to June 1967; a private treatment report 
from Brooklyn Radiology, P.C. dated in July 2002; two veteran 
statements in support of his claim (VA Form 21-4138) dated in 
September 2002; a VA letter dated in November 2002 that was 
sent to C. S., M. D., asking him to provide medical evidence 
to help support the claim; and a Physician's Questionnaire 
from Disabled American Veterans dated in May 2003.  

Although notified of the September 2003 denial, the veteran 
did not initiate an appeal of this determination.  As such, 
that decision is final as to the evidence then of record and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

The veteran attempted to reopen his claim for service 
connection for several bilateral foot disabilities in April 
2005.  This appeal arises from the RO's July 2005 denial of 
service connection for bilateral foot disabilities.  
Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See E vans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the September 2003 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the September 2003 
denial includes statements from the veteran and his 
representative; VA treatment notes from September 2002 to May 
2005; a private treatment statement from C. S., M. D. dated 
in September 2002 (that was received in April 2005); and a VA 
bilateral foot examination report dated in September 2005.  
This evidence is new in that it was not previously before 
agency decision makers at the time of the September 2003 
decision, and it is not cumulative or duplicative of evidence 
previously considered.  Further, the evidence is material.  
The prior denial of service connection for a bilateral foot 
disability was predicated on a lack of any chronic foot 
disability related to the veteran's military service.  
Presently, the private treatment statement from C. S., M. D. 
dated in September 2002 indicates that the veteran developed 
severe calluses of the plantar soles secondary to fractures 
that the veteran sustained in each foot on separate occasions 
while in service in Korea.  Dr. C. S. diagnosed severe post-
traumatic osteoarthritis R/L metatarsis.  Thus, this new 
evidence is material in that it addresses the basis for the 
previous denials:  a lack of any chronic foot disability 
related to military service.  Thus, the claim must be 
reopened.

Service Connection

General Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2007).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends he is entitled to service connection for 
several foot disabilities, including bilateral metatarsalgia 
with bilateral calcaneal spurs, bilateral osteoarthritis of 
the first metatarsophalangeal joints, and a left talo-
calcaneal coalition.  

The veteran's service treatment records showed findings of 
normal feet in his June 1959 enlistment examination report.  
A January 1961 operation report indicated that the veteran 
underwent an excision of nevus on the sole of his left foot, 
and a tissue examination report dated in the same month 
diagnosed junctional nevus from skin of left foot.  (A 
"nevus" is defined as a type of hamartoma representing a 
circumscribed stable malformation of the skin and 
occasionally of the oral mucosa, which is not due to external 
causes and therefore presumed to be of hereditary origin.  
Dorland's Illustrated Medical Dictionary 1261 (30th ed. 
2003)).  An August 1961 reenlistment examination report 
showed findings of normal feet.  In early 1961, VA neurology 
examination had a plantar wart surgically removed from the 
left foot.  The sutures were removed a few days later.  In a 
January 1963 clinic note, the veteran complained of burning 
in the left foot upon prolonged weight bearing.  A history of 
callous removal months earlier was noted.  Vascular and 
neurological pathology was to be ruled out.  The foot was 
soaked and several days later, the pain had decreased.  
August 1964 service treatment note indicated that the veteran 
complained of foot trouble, and was diagnosed with 
metatarsalgia.  He was advised to make an appointment with 
the podiatry clinic.  In a September 1964 orthopedic clinic 
note, the veteran complained of severe foot pain even though 
he had been wearing arch supports.  The examiner reported 
that the etiology of the veteran's complaints was evident 
upon removal of his boots: in addition to being the wrong 
size, the examiner noted that the veteran's arch supports 
were being worn improperly with the right arch support being 
worn in the left boot and the left support being worn in the 
right boot, as well as backwards.  A June 1967 separation 
medical examination report documented findings of normal 
feet.

In a September 2002 VA treatment note, the veteran complained 
of pain in both feet that was worse in the morning and 
improved after 15 to 30 minutes of walking.  A 
musculoskeletal examination of the feet revealed no swelling 
or ankle edema and tenderness over the heel pad, medial arch, 
and first metatarsophalangeal joint.  The diagnosis was 
plantar fasciitis with degenerative joint disease of the 
first metatarsophalangeal joint.  In a November 2002 VA 
podiatry initial assessment note, the veteran complained of 
tingling in the right foot in the morning and sometimes in 
the left foot.  The assessment was onychomycotic toenails 1 
through 5 bilaterally and tylomas.  A December 2002 VA 
neurology progress note indicated that the veteran was 
referred for evaluation of a tingling sensation in the feet 
and assessed cannot rule out peripheral polyneuropathy.

In a February 2003 VA podiatry treatment note, the veteran 
complained of painful, long, thick nails.  The assessment was 
onychomycosis.  A March 2003 VA neurology progress note 
listed an impression of foot paresthesias resolved.  In a May 
2003 VA podiatry treatment note, the veteran complained of 
painful, long, thick nails and stated that the tingling in 
his feet was gone.  The assessment was onychomycosis.  
Subsequent VA treatment records contained no complaints, 
findings, or treatment of the veteran's feet.

In a private treatment statement from C. S., M. D., received 
in April 2005 (and dated in September 2002), Dr. S. indicated 
that the history of his statement was provided by the 
veteran.  The statement asserted that while on military duty 
in Korea in 1965, the veteran sustained a march fracture in 
the left foot (displaced fracture I metatarsal head), which 
recovered with casting.  Secondary to the fracture, the 
veteran reportedly developed severe calluses that twice 
required surgical excision.  Finally, the veteran reportedly 
sustained an identical march fracture of the right I 
metatarsal.  The veteran stated that over the years he 
developed increasingly severe pain in both feet in the area 
of the old fractures.  A physical examination of the veteran 
revealed a gait disturbance secondary to a bilateral limp, 
marked tenderness over both great toes, and a persistent 
callus formation on the plantar surface of the left foot 
under I/II metatarsal.  Dr. S. diagnosed the veteran with 
severe post-traumatic osteoarthritis R/L metatarsis.

In a September 2005 VA bilateral foot examination report, the 
examiner indicated that he reviewed the veteran's claims file 
and noted evidence of bilateral foot pain on two occasions in 
1964 while in service.  He noted that the veteran's 
separation examination report was negative for any foot 
problems and that the claims file contained no evidence of 
any problems with the veteran's feet until 2002.  Following a 
physical examination and review of x-rays of the veteran's 
feet, the examiner diagnosed bilateral metatarsalgia with 
bilateral calcaneal spurs, bilateral osteoarthritis of the 
first metatarsophalangeal joints, and left talo-calcaneal 
coalition.  The examiner opined that the left talo-calcaneal 
coalition was not related to the veteran's service because 
the disorder was congenital.  As for the other diagnoses, the 
examiner opined that even though there was evidence of some 
problems with the veteran's feet in service, it was 
apparently transitory with no significant problems until 
quite recently.  Therefore, it was the examiner's opinion 
that it was less likely than not that the veteran's current 
metatarsalgia/heel spurs and osteoarthritis of the first 
metatarsophalangeal joints were related to military service.

In this case, only the September 2002 private treatment 
statement from Dr. S. and the September 2005 VA examination 
report contain opinions regarding the relationship of the 
veteran's current feet problems with events or injuries 
during active service.  The September 2002 private examiner's 
medical opinion, however, is noted to be based on the 
veteran's reported history, and therefore, it has little 
probative value.  See Black v. Brown, 5 Vet. App. 177 (1993) 
(an opinion that is based on history furnished by the veteran 
that is unsupported by clinical evidence is not probative); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional); Wood v. Derwinski, 1 
Vet. App. 190, 191-92 (1991) (an opinion may be discounted if 
it materially relies on a layperson's unsupported history as 
the premise for the opinion).

Furthermore, there is no indication that Dr. S. conducted a 
comprehensive review of the entire claims file, including the 
veteran's service treatment records.  The Board notes, for 
instance, that Dr. S.'s report included a medical history of 
fractures in each of the veteran's feet on separate occasions 
in 1965.  However, the veteran's service treatment records 
contain no mention of a foot injury, x-rays of the feet, 
casting for any fracture, or follow-up treatment for a foot 
injury or other chronic problems of his feet.  Therefore, the 
Board finds that this opinion is not persuasive, as the 
conclusion appears to have been based solely on the veteran's 
own reported history, and not on consideration of the actual, 
contemporaneous medical evidence, which does not show the 
presence of chronic foot problems during service.  The Board 
reiterates that as a medical opinion can be no better than 
the facts alleged by the veteran, an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).

By comparison, the opinion contained in the September 2005 VA 
bilateral foot examination report was prepared with a 
detailed longitudinal review of the medical evidence, 
including the veteran's service treatment records, and was 
the product of a thorough physical examination.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion he reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board finds that the instances noted in the veteran's 
service treatment records were acute and transitory events 
that resolved without any chronic residuals, and that the 
veteran's current symptoms did not manifest until 2002, more 
than 30 years after his separation from active service.  The 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  Thus, service 
connection for bilateral foot disabilities must be denied.  
See 38 C.F.R. § 3.303 (2007).

In addition to the medical evidence, the Board has considered 
the assertions advanced by the veteran and his representative 
in connection with the appeal.  The Board does not doubt the 
sincerity of the veteran's belief that he has current 
bilateral foot disabilities as a result of events during 
military service.  However, questions of medical diagnosis 
and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature, onset, or etiology of his 
claimed bilateral foot disabilities have no probative value.

For all the foregoing reasons, the claim for service 
connection for bilateral foot disabilities must be denied.  
In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for bilateral 
foot disabilities; to this extent, the appeal is allowed.

Entitlement to service connection for any bilateral foot 
disability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


